UNCLASSlF|ED//FOR PUBLlC RELEASE

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED WITH THE

TAR1Q MAHMoUD ALsAwAM, CYS\§T 3 U

DATE:

Petitioner,

 

V.
Civil Action No. 05-0l244 (CKK)
BARACK H. OBAMA, President of the
United States, et al.,

Respondents.

REDACTED MEMORANDUM OPINION
(January l8, 20ll)

Presently before the Court are Petitioner Tariq Mahmoud Alsawam’s [218] Motion for
Order Directing that Documents Should Not Be Desigriated as Protected ("Motion for
Disclosure") and the Govemment’s [221] Cross-Motion to Conf`irm Protected Status ("Motion to
Continn"). Based upon the parties’ submissions, the attachments theret0, the relevant
authorities, and the record as a whole, the Court concludes that the Government has carried its
burden of establishing that some-but not a|,l--of the information at issue may be designated as
"protected information," and that Petitioner has failed to establish a basis for allowing the public
disclosure of any of the information. Accordingly, the Court shall DENY Petitioner’s Motion for
Disclosure and GRAN'I`-IN-PART and DENY-IN-PART the Govemment’s Motion to Conf)rm,
and afford the Govemment leave to file a second, and fmal, motion addressing the concerns

identified below.'

' Because this Memorandum Opinion may include "protected information" not suitable
for public filing-identified in bold italics-it will, in the first instance, be filed under seal. An
unsealed version redacting the information identified will subsequently be released.

UNCLASSlFlED//FOR PUBLlC RELEASE

UNCLASSlF|ED//FOR PUBL|C RELEASE

 
I. BA CKGROUND

The two motions presently before the Court concem "protected information"-i.e.,
information that is non-classified but nevertheless deemed unsuitable for public filing. See
Protective Order & Procedures for Counsel Access to Detainees at the United States Naval Base
in Guantanamo Bay, Cuba (Sept. 1l, 2008) ("Protective Order"), Docket No. [57], il l0. The
disclosure of "protected information" is restricted; absent prior authorization either by the
Govemment or this Court, disclosure may not extend beyond Petitioner’s counsel, the Court, and
the Court’s support personnel. Id. 11 35.

In the event the Govemment seeks to designate non-classified material as "protected
information," it must so notify Petitioner and seek to secure Petitioner’s agreement Id. 11 34.
Where, as here, the parties are unable to reach agreement, the material must be treated as
"protected unless and until the Court rules that the information should not be designated as
protected." Id. The two pending motions ask this Court to determine whether certain
information should or should not be designated as "protected information."

The information immediately at issue relates to Paul B. Rester ("Rester"), the Director of
the Joint intelligence Group at Joint Task Force Guantanamo, Guantanamo Bay, Cuba, where
Petitioner is detained. Decl. of Paul B. Rester (Mar. 4, 20l0) ("Rester Decl."), 11 2. In the course
of discovery, the Govemment produced to Petitioner two documents pertaining to Rester (the
"Rester Documents")-namely, (a) Rester‘s responses to several interrogatories propounded by
Petitioner; and (b) a stipulation describing elements of Rester’s potential testimony at the merits

hearing in this action. See Paul Rester’s Resps. to Pet’r’s Second Am. Interrogs. (June 26, 2009)

UNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASSlFlED//FOR PUBL|C RELEASE

 

("Iiiterrog. Resps."); Stipulation Regarding Test. of Paul B. Rester (July 29, 2009) ("Stip.").
Broadly speaking, these two documents outline [REDACTED]. See generally Iriterrog. Resps.;
Stip. The precise contents of these documents are discussed more fully below.

On Febmary 2, 2010, Petitioner filed a motion seeking to lift the "protected information"
designation from information appearing in the Rester Documents,’ contending that public
disclosure of the information is necessary "to gain support for and secure his release" from
federal custody. Pet’r’s Mot. for Order Directing that Doc1unents Should Not Be Desigriated as
Protected ("Pet’r’s Mem."), at 3. On March 5, 20l0, the Govemment filed an opposition to
Petitioner’s motion and cross-moved to confirm the "protected information" designation for the
information at issue. See Resp’ts’ Cross-Mot. to Confiim Protected Status & Resp. in Opp’n to
Pet’r’s Mot. for Order Directing that Documents Should Not Be Designated as Protected. ln
support, the Govemment submitted a declaration identifying the nature of the information at
issue and providing a rationale for the protection of various categories of information, as well as
a color-coded version of the Rester Documents correlating specific items of infon'nation with the
categories identified. On March 29, 201 O, Petitioner filed a reply in support his motion and an

opposition to the Govemment’s cross-motion. See Reply [sic] to Pet’r’s [sic] Cross-Mot. to

1 Because the Govemment first specifically identified the information it contends is
entitled to protected status in support of its Motion to Confirm, which was filed after Petitioner
filed his opening papers, Petitioner initially sought the right to publicly disclose the entirety of
the Rester Documents. See generally Pet’r’s Mem. Petitioner has since abandoned that position
and now limits his motion to specific categories of information designated by the Govemment.
This sequence of events illustrates why the preferred practice in this context is for the
Govemment to file the opening brief, an approach which permits the parties to tailor their
arguments to the specific information at issue.

UNCLASSlFlED//FOR PUBL|C RELEASE

UNCLASSlFlED//FOR PUBL|C RELEASE

 

Confirm Protected Status & Resp. [sic] in Opp’n [sic] to Pet’r’s Mot. for Order Directing that
Documents Should Not Be Designated as Protected (“Pet’r’s 2d Mem."). On April 8, 2010, the
Govemment filed a reply in support of its cross-motion. See Resp’ts’ Reply in Supp. of Cross-
Mot. to Confirm Protected Status. The two motions are now fully briefed and ripe for
adjudication.
II. LEGAL STANDARD
"[l]nsofar as a party seeks to . . . [publicly disclose] nonclassified information the

Govemment believes should be ‘protected,’ the Govemment must give the court a basis for
withholding it from public view." Bismullah v. Gates, 501 F.3d 178, 188 (D.C. Cir. 2007). The
Govemment may not rest on "spare, generic assertions of the need to protect inforrnation," but
rather must provide "an explanation tailored to the specific information at issue." Parhat v.
Gates, 532 F.3d 834, 853 (D.C. Cir. 2008). While the Govemment is free to employ a
categorical approach, Ameziane v. Obama, 620 F.3d l, 7 (D.C. Cir. 2010), it must, at a minimum,
provide a "specific" and "tailored" rationale for protecting a general category of information and
a precise designation of each item of information that purportedly falls within the category
described, Parhat, 532 F.3d at 853. ln other words, the Govemment’s burden divides into two: it
"first must demonstrate what kind of information requires protection and why, and then must
show exactly what information in the case at hand it seeks to protect." Amezi`ane, 620 F.3d at 6
(emphasis in original). “['l`]he narrower the category for which the [G]overnment seeks
protection, the more likely the [G]ovemment’s rationale will be sufficiently tailored." Id. at 7.

Once the Govemment discharges its burden, the district court must accord substantial

UNCLASSlFlED//FOR PUBL|C RELEASE

UNCLASS|FlED//FOR PUBL|C RELEASE

 

weight and deference to the Govemment’s "assessment of the harm to foreign relations and
national security that would result from officially discl0sing" the information at issue. Id. at 7-8.
1n recognition of the Executive’s "far greater resources and aptitude" in such matters, and the
federal courts’ customary policy of according deference to the Executive in matters of foreign
aff`airs, district courts must refrain from "substitut[ing] their own policy judgments for those of
the [E]xecutive." Id. at 8. "[T]he failure to give deference when it is due is error." Id. at 7
(citing Fitzgibbon v. Cent. lnzelligence Agency, 911 F.2d 755, 766 (D.C. Cir. 1990)).
Nevertheless, where the specific information at issue has been both publicly disclosed and
officially acknowledged, the protection of non-classified information is likely inappropriate.
Bacha v. Obama, 653 F. Supp. 2d 32, 34 (D.D.C. 2009). Cn'tically, public disclosure alone is
insufficient', the disclosure must also be "officially acknowledged." Fitzgz'bbon, 91 l F.2d at 765
(intemal quotation marks omitted). This principle recognizes that the mere "fact that information
exists in some form in the public domain does not necessarily mean that official disclosure will
not cause [cognizable] harm" to the Govemment’s interests Wolfv. Cent. lntelligence Agency,
473 F.3d 370, 378 (D.C. Cir. 2007). "[I]n the arena of intelligence and foreign relations there
can be a critical difference between official and unofficial disclosures." Fitzgibbon, 911 F.2d at
765.
In recognition of the significant interests at play, the proponent of disclosure must meet

an exacting standard. To qualify as "officially acknowledged," information must meet three
separate criteria:

First, the information requested must be as specific as the infonnation
previously released. Second, the information requested must match

5

UNCLASSlFlED//FOR PUBL|C RELEASE

UNCLASS|FlED//FOR PUBL|C RELEASE

 

the information previously disclosed . . . . Third . . . the information
requested must have already been made public through an official and
documented disclosure.

Id. The proponent of disclosure bears the initial burden of specifically identifying information in
the public domain. Wolf, 473 F.3d at 378. District courts must "insist[] on exactitude." Id.
"Prior disclosure of similar information does not suff'ice; instead, the specific information sought
. . . must already be in the public domain by official disclosure." Id. (emphasis altered). ln
discharging its burden, the proponent of disclosure must offer more than "public speculation, no
matter how widespread." Id.

III. DISCUSSION

Petitioner seeks to lif`t the "protected information" designation from certain information
in the Rester Documents~information which, for the most part, pertains to [REDACTED]-so
that he may use it to gain support for and secure his release from federal custody. The
Govemment, for its part, seeks to confirm the information’s protected status. The Court shall
begin by addressing whether the Govemment has met its burden of establishing that the
information in the Rester Documents is entitled to protected status. I-`or the reasons set forth
below, the Court concludes that the Govemment has carried its burden with respect to some_but
not all~of the infonnation. Thereafter, the Court shall explain why Petitioner’s arguments in

favor of disclosure do not warrant a different result.

UNClJ\SSlFlED//FOR PUBL|C RELEASE

 

UNCLASSlFlED//FOR PUBL|C RELEASE

 

A. The Govemment Has Met its Burden with Respect to S0me of the lnformatz'on at
lssue

The parties’ arguments are focused on three’ categories of information identified by the
Govemment, each of which corresponds to a separate rationale for designating the information as
"protected information" under the terms of the Protective Order:

(l) lnformation conceming a wide range of intelligence subject matter;
(2) information conceming [REDACTED]; and

(3) Inforrnation conceming [REDACTED].

Rester Decl. fl 8. The Court addresses each category in tum.
l. information Conceming intelligence Subiect Matter (Category h

In the first category, Petitioner initially sought the right to publicly disclose a rather broad
universe of infonnation, including a detailed list identifying [REDACTED]. See Interrog. Resps.
at 2-14. As he now "consents to the protected designation of the list," Pet’r’s 2d Mem. at 3 n.2,
the Court shall DENY the Petitioner’s Motion for Disclosure and the Govemment’s Motion to
Confirrn, as they relate to this inforrnation, as moot.

As a result of the nan'owing of the universe of information at issue within Category l,

Petitioner now only seeks the right to publicly disclose a discrete part of Rester’s response to an

3 ln his opening papers, Petitioner also challenged the Govemment’s designation of
information falling under the umbrella of a fourth category-11 e., information conceming the
marmer in which intelligence operations are conducted and professional information conceming
Rester. See generally Pet’r’s Mem. Petitioner has since withdrawn the argument, and now "has
no objection to the continued protected designation of [such] inforrnation," Pet’r’s 2d Mem. at 6.
The Court shall therefore DENY the Petitioner’s Motion for Disclosure and the Govemment’s
Motion to Conf'irm, as they relate to this infonnation, as moot.

7

UNCLASSlF|ED//FOR PUBL|C RELEASE

 

UNCLASS|F|ED//FOR PUBL|C RELEASE

 

interrogatory calling for a description of [REDACTED]_specif`ically, Rester‘s representation
that [REDACTED] (the "Category 1 Infonnation"). Interrog. Resps. at l5. The Govemment
situates this information within Category 1, which includes intelligence-collection priorities,
intelligence gaps, current knowledge of terrorist organizations and personalities, intelligence
asset allocation, and intelligence collectors’ focus and capabilities Rester Decl. 1( 8(a).
According to the swom declaration submitted by the Govemment, such information is “highly
sensitive" and its public disclosure "will cause damage" to national security interests by
revealing, in the aggregate, a depiction of the United States’ intelligence-gathering efforts Id.
More particularly, the Govemment argues that al Qaida and other enemy entities [REDACTED].
Id.

Clearly, the category described by the Govemment and the proffered rationale for non-
disclosure are broad, which is perhaps unsurprising given that Petitioner initially sought the right
to publicly disclose a much more expansive set of information within Category l. Due to this
breadth, there is a somewhat uneasy fit between the Govemment’s description of the category,
the proffered rationale for non-disclosure, and the discrete information now at issue. See
Ameziane, 620 F.3d at 7 (recognizing that “the narrower the category for which the
[G]ovemment seeks protection, the more likely the . . . rationale will be sufficiently tailored" to
support non~disclosure). Nevertheless, the Govemment’s showing is sufficiently particularized',
the heart of the Govemment’s proffered rationale is that the public disclosure of [REDACTED]

would threaten national security interests, and the public disclosure of Rester’s response would

UNCLASSlFlED//FOR PUBL|C RELEASE

UNCLASSlFlEDl/FOR PUBL|C RELEASE

 

reveal [REDACTED]. Interrog. Resps. at 15," In short, the Govemment has identified a
cognizable national security interest, logically explained why failing to protect information of
this kind would likely harm that interest, and has specifically identified the information withheld
on the basis asserted. As such, its assessment is entitled to substantial weight and deference and
because Petitioner has provided no basis for disregarding that assessment, see i'nj?‘a Part III.B, the
Court shall GRANT the Govemment’s Motion to Confirm as it relates to the Category l
Inforrnation.

2. information Concemirig l_REDACTED]j_Category 2)

ln the second category, Petitioner seeks the right to publicly disclose information in the
Rester Documents conceming [REDACTED] (the "Category 2 lnformation”). Simply by way of
example,’ the information within this category extends to the following statements:

~ [REDACTED] Stip. at 3~4.

~ [REDACTED] Id. at 10.

The Govemment offers two interrelated justifications for withholding such inforrnation

from public disclosure.° Specifically, the Govemment posits that the release of this information

‘ Further, distilled to its essence, the Category l information provides that
[REDACTED]. Interrog. Resps. at l5. So viewed, it also appears to fit rather neatly within a
second category of "protected information" claimed by the Govemment-namely, information
conceming [REDACTED]. See infra Part IlI.A.2.

’ Petitioner never disputes that each item of infonnation that the Govemment has
designated as within this category concerns [REDACTED], and the Court’s independent review
of the Govemment’s designations confirms this to be the case.

‘ The Govemment also tenders a third justification-11 e., that the public disclosure of the
information would run counter to Petitioner’s "numerous and continuous previous requests . . .
that such information not be released to the public." Rester Decl. 11 8(b)(3). Because there are

9

UNCLASSlFlED//FOR PUBL|C RELEASE

 

UNCLASSlFlED//FOR PUBL|C RELEASE

 
to the public would (a) [REDACTED] and (b) [REDACTED]. Rester Decl. ‘ll S(b); see also Stip.

at 6 [REDACTED]. lt is beyond cavil that the intelligence community has an interest in
[REDACTED] and, in the Govemment’s assessment, the public disclosure of [REDACTED]
would negatively affect its ability to protect that interest Once again, the Govemment has
identified a cognizable national security interest, logically explained why failing to protect
information of this kind would likely harm that interest, and has specifically identified the
inforrnation withheld on the basis asserted. As such, its assessment is entitled to substantial
weight and deference and because Petitioner has provided no basis for disregarding that
assessment, see infra Part lII.B, the Court shall GRANT the Govemment’s Motion to Confirm as
it relates to the Category 2 Information-i'.e., information conceming [REDACTED].

3. information Conceming lREDACTEQl (Cat¢egory 3)

ln the third and final category, Petitioner seeks the right to publicly disclose information

in the Rester Documents conceming [REDACTED]-specifically, information conceming
[REDACTED] (the "Category 3 Infomiation"). Rester Decl. 1[ 8(c). Because the Govemment
avers that withholding such information from public disclosure is justified for the same reasons
that withholding information conceming [REDACTED] is j ustified, ia'., it is not altogether clear
why the Govemment elected to treat it as a separate category. Indeed, nearly all the information

conceming [REDACTED] expressly relates to [RED ACTED], such that the disclosure of such

other grounds justifying non-disclosure, the Court declines to address this argument, which is
plainly not predicated upon national security interests and would require the Court to assess both
the relationship between Petitioner’s current motion and such prior requests and the
Govemment’s standing to assert such an argument on Petitioner’s behalf

10

UNCLASSlFlED//FOR PUBL\C RELEASE

 

UNCLASS|FlED//FOR PUBL|C RELEASE

 

information would, at the same time, disclose [REDACTED]. See, e.g., Interrog. Resps. at 21
[REDACTED]. This information is all subject to protection for the same reasons discussed
above. See supra Part III.A.2. Accordingly, the Court shall GRANT the Govemment’s Motion
to Confirm as it relates to the Category 3 Inforrnation_i.e. information conceming
[REDACTED]-with the exception of two items of information

Petitioner never disputes that each item of infonnation that the Govemment has
designated as within this category concems [REDACTED], but the Court’s independent review
of the Govemment’s designations reveals otherwise. Two statements in the Rester Documents
do not, on their face, appear to have any relationship to [REDACTED] nor unambiguously
[REDACTED]. These statements (the "Category 3 Excluded Statements") are:

~ [REDACTED] Interrog. Resps. at 2l.

~ [REDACTED] Id. at 22.

There may be various reasons why these two statements may be subject to protection,
For example, it may be that these statements, by suggesting that [REDACTED], also permit a
reader to deduce that [REDACTED]. Or it may be that, as quotes from operational and other
intelligence reports, the Category 3 Excluded Statements suggest, when considered alongside
other public documents, a sufficiently well-established [REDACTED]. But this is speculation;
the record simply is not sufficiently clear to permit the Court to make these inferences. In any
event, the Govemment has sought to prevent the public disclosure of the Category 3 Excluded

Statements on a single basis_z'.e., that they relate to [REDACTED]--and neither statement, on

ll

UNCLASSlFlED//FOR PUBL|C RELEASE

 

UNCLASSlFlED//FOR PUBL|C RELEASE

 

its face, appears to have a direct relationship to that proffered basis.’ Balaneing the
Govemment’s interest in preventing the public disclosure of information that would harm
national security interests with the general presumption in favor of the public disclosure of
judicial records, the Court concludes that the most prudent course is to afford the Govemment a
second, and final, opportunity to articulate a sufficiently tailored rationale for protecting the
Category 3 Excluded Statements. Accordingly, the Court shall DENY WI'I`HOUT PREJUDICE
the Govemment’s Motion to Confinn as it relates to the Category 3 Excluded Statements.

B. Petitioner 's Arguments in Support of Disclosure D0 Not Warrant a Dr]]"ezrent
Result

Petitioner tenders three“ principal arguments in support of disclosure, none of which
counsel in favor of a different result. The Court addresses each argument in tum.

Petitioner first argues, in essence, that he requires more liberal use of infomiation in the
Rester Documents in order to petition unspecified government actors in his ongoing efforts to
gain support for and secure his release from federal custody. Pet’r’s Mem. at 2-6. Assuming,
without deciding, that there may be a case in which the petitioner’s proffered interest in
disclosure may be so compelling as to override the Govemment’s proffered interest in non-
disclosure, this is not even remotely such a case. While understandable, Petitioner’s interest

simply does not outweigh the Govemment’s “a.ssessment of the harm to foreign relations and

7 Indeed, it is not entirely clear that the statements are even responsive to the underlying
interrogatory, which merely sought [REDACTED]. Interrog. Resps. at 20.

8 In his opening papers, Petitioner made a fourth argument-i.e., that the Govemment
failed to comply with the procedural requirements set forth in the Protective Order for
designating information as "protected." Pet’r’s Mem. at 3. Petitioner has since withdrawn the
argument Pet’r’s 2d Mem. at 2 n.I.

12

UNCLASSlFlED//FOR PUBL|C RELEASE

 

UNCLASSlFlED//FOR PUBL|C RELEASE

 

national security that would result from officially disclosing” the information contained in the
Rester Documents. Ameziane, 620 F.3d at 7; see also z`d. at 8 (disti‘ict court erred by elevating
petitioner’s interest [REDACTED] over the Govemment’s interest [REDACTED]).

Petitioner’s second argument fails for the same reason. Petitioner broadly asserts that the
Rester Documents "contain no information that, if disclosed to individuals other than Petitioner’s
counsel and the Court, would cause harm to the government." Pet’r’s Mem. at 2. Similarly, he
suggests that the "assessment of the balance between [REDACTED] that are associated with
disclosure of [information conceming [REDACTED]] and the need for such disclosure[] in order
to gain support for and secure his release, is an assessment for Petitioner and his counsel to
make, not the government." Id. at 3. Simply put, Petitioner is mistaken; "[s]uch prioritizing [is]
an [E]xecutive prerogative." Ameziane, 620 F.3d at 8. The relevant legal standard allocates to
the Govemment the responsibility for evaluating the harms associated with public disclosure, and
neither the proponent of disclosure nor the district court is free to substitute its "own policy
judgments for those of the [E]xecutive." Id. ln this case, the Govemment has brought its "far
greater resources and aptitude" to bear on the issue, and its assessment is entitled to substantial

weight and deference.° Id.

° Petitioner proffers a variety arguments that are nothing more than a variation on the
same theme, and fail for the same reason. He asseits, for example, that (a) the disclosure of the
information requested would [REDACTED], (b) his continued detention is most likely
[REDACTED], and (c) the [REDACTED]. Pet’r’s 2d Mem. at 4-6. Petitioner may very well
have his own views as to the harms associated with public disclosure and what would best assist
future intelligence gathering efforts, but those views are, quite frankly, immaterial. Our
constitutional scheme has entrusted to the Executive the primary responsibility for the conduct of
foreign affairs and matters of national security, and this Court is not free to intrude upon that
domain lightly.

l3

UNCLASSlFlED//FOR PUBL|C RELEASE

 

UNCLASSlFlEDl/FOR PUBL|C RELEASE

 

Petitioner presses his third, and final, argument most strenuously, but it also is of no
avail. He asserts that the information at issue is not entitled to protected status because an article
published in the Washington Post (the "Posz article") last spring attributes statements to
unidentified "military officials" acknowledging and/or confirming [REDACTED]. Pet’r’s 2d
Mem. at l ; see also Peter Finn, F or Two Detainees I‘Wzo T old I‘Wzat T?zey Knew, Guamanamo
Becomes a Gilded Cage, Mar. 24, 2010, http://www.washingtonpost. com/wp-
dyri/content/article/20l0/03/24/AR20l0032403 l35.html. However, because "there can be a
critical difference between official and unofficial disclosures" in the arena of intelligence and
national security, the mere fact that information is in the public domain does not suffice to
support disclosure; rather, the information must "already have been made public through an
o_yz`cial and documented disclosure." Fitzgibbon, 911 F.2d at 765 (emphasis added). For various
reasons, the Post article_though it references "more than a dozen current and former military
officials” as sources-is not such an official disclosure, First, while the article clearly states that
an unspecified number of the military officials "spoke anonymously because much about the two
detainees remains classified," it does not indicate whether those who did not speak anonymously
were current or former military officials-an omission that is significant because only the former
could conceivably make an "official disclosure" on the Govemment’s behalf. Notably, the
sources of the information specifically pertaining to Petitioner were apparently all former military
officials who simply were not in a position to make an "ofticial disclosure." Second, and in a
similar vein, there is no indication that any "military of`f`icial" provided information in his or her

official capacity. Third, one of the "military officials" interviewed for the article-and the only

14

UNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASSlFlED//FOR PUBL|C RELEASE

 

one identified by name-is a retired military intelligence officer whom Petitioner has apparently
retained to serve as an expert in this case.‘° Fourth, the article concems not just Petitioner, but
also another detainee-Mohamedou Ould Slahi ("Slahi")-and the article often fails to
distinguish infomiation about the two detainees, including information allegedly obtained from
"military officials." Fif’th, in addition to information from "military officials," the article relies
upon information obtained f`rom Slahi’s counsel and transcripts of hearings at which both 'Slahi
and Petitioner spoke, and the article generally fails to identify the source of specific items of
information In sum, Petitioner fails to identify a single passage in the Post article evidencing
that a current g0vemment representative of`ficially disclosed any of the specific information in the
Rester Documents." There being no evidence of an "official and documented disclosure,"
Fizgibbon, 911 F.2d at 765, Petitioner’s argument must fail.
For these reasons, Petitioner has failed to establish a basis for allowing the public

disclosure of any of the information at issue. Accordingly, the Court shall DENY his [21 8]

Motion for Disclosure in its entirety.

'° The Govemment has since asked Petitioner’s counsel to confirm that she is not aware
of any violations of the Protective Order in this case by individuals involved in the litigation

" Separately, Petitioner has also failed to fully discharge his burden of specifically
identifying inforrnation in the public domain. Wolf, 473 F.3d at 378. With one exception, see
Pet’r’s 2d Mem. at 3-4, Petitioner makes no meaningful attempt to correlate each item of
information in the Rester Documents with corresponding statements in the Post article. As a
result, his approach essentially reduces to an argument that some fonn of subject-matter waiver
should apply to the Rester Documents. However, in this context, it is well-established that the
"[p]rior disclosure of similar information does not suffice', instead, the specific information
sought . . . must already be in the public domain by official disclosure." Wolf 473 F.3d at 378
(emphasis altered).

15

UNCLASSlFlED//FOR PUBL|C RELEASE

 

UNCLASSlFlED//FOR PUBL|C RELEASE

 
IV. CONCLUSION

For the foregoing reasons, the Court shall:

l. DENY Petitioner’s [218] Motion for Disclosure in its entirety; and

2. GRAN'l`-Il\l-PAR'I` and DENY-lN-PART the Government’s [221] Motion

to Confirm. Specifically, the Court shall:

3.

GRANT the Govemment’s Motion to Confirm as it relates to the
Category l Infortnation;

GRANT the Govemment’s Motion to Confirrn as it relates to the
Category 2 Inforrnation;

GRANT the Govemment’s Motion to Confirrn as it relates to the
Category 3 inforrnation, with the exception of` the Category 3
Excluded Statements;

DENY WITHOUT PREIUDICE the Govemment’s Motion to
Confirrn as it relates to the Category 3 Excluded Statements; and
DENY as moot the remainder of the Govemment’s Motion to

Confirrn.

An appropriate Order accompanies this Memorandum Opinion.

Date: January 18, 2011

/s/
COLLEEN KOLLAR-KOTELLY
United States District Judge

UNCLASSlFlED//FOR PUBL|C RELEASE